Opinion by
Judge Pryor:
The answer, when considered with reference to each paragraph, presents a defense to the action by the surety. If it was agreed *381between the plaintiff and the principal in the note that the title in the mill should be vested in the appellant to indemnify him as surety, and this agreement was the inducement and consideration for his becoming bound as such, it seems to us it presents a defense to the action in the event of a failure to comply. Collusion and fraud are also alleged between the appellees and the principal for the purpose of obtaining his name as surety. The demurrer should have been overruled to the answer as a whole, as it presented a defense to the action.

Duncan & Barker, for appellant.


J. H. Pryor, for appellees.

Judgment reversed and cause remanded.